IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40230
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SEAN DEQUINCE BROWN,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. G-97-CR-5-1
                       --------------------
                         December 21, 2000
Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Sean DeQuince Brown (“Brown”) appeals his convictions

involving bank robbery and the use of a firearm during the

commission of a crime of violence.   He argues that (1) his waiver

of the right to counsel was (a) involuntarily made because he was

forced to choose between proceeding with ineffective counsel and

proceeding pro se and (b) unknowingly made because the magistrate

judge’s inquiry into the waiver was inadequate; (2) the district

court erred in admitting his confession; (3) the district court

violated his rights under the Confrontation Clause of the Sixth


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-40230
                                  -2-

Amendment by admitting hearsay testimony; and (4) the evidence

was insufficient to support his convictions.

     This court has reviewed the record and the briefs of the

parties.   This court rejects Brown’s argument that his waiver of

the right to counsel was involuntarily made because the record

does not show that he was forced to choose between proceeding

with ineffective counsel and proceeding pro se.     See Richardson

v. Lucas, 741 F.2d 753, 757 (5th Cir. 1984).    This court rejects

Brown’s argument that his waiver of the right to counsel was

unknowingly made because the magistrate judge’s inquiry into the

waiver was adequate.     See Neal v. Texas, 870 F.2d 312, 314 (5th

Cir. 1989).   This court rejects Brown’s argument that the

district court erred in admitting his confession because he did

not raise an issue as to the voluntariness of his confession in

the district court and does not explain how the evidence in the

record would “clearly raise” a question as to the voluntariness

of his confession.     See United States v. Iwegbu, 6 F.3d 272, 274

(5th Cir. 1993).    This court rejects Brown’s argument that the

district court violated his rights under the Confrontation Clause

by admitting hearsay testimony because the testimony of Agents

Angel Martinez and Blake McConnell did not contain hearsay as

Brown asserts.     See United States v. Cheramie, 51 F.3d 538, 541

(5th Cir. 1995).    This court rejects Brown’s argument that

insufficient evidence existed to support his convictions because

Brown did not adequately brief his aiding-and-abetting claim, see

United States v. Posada-Rios, 158 F.3d 832 (5th Cir. 1998), cert.

denied, 526 U.S. 1031, 1080, 1137 (1999), and Brown’s argument
                           No. 99-40230
                                 3

about hearsay is foreclosed by the earlier conclusion that the

testimony of Agents Martinez and McConnell did not contain

hearsay.   The judgment of the district court is AFFIRMED.